Case 4:20-cv-00335-O Document 75-2 Filed 09/09/21   Page 1 of 4 PageID 2439




                       EXHIBIT 2
 Case 4:20-cv-00335-O Document 75-2 Filed 09/09/21        Page 2 of 4 PageID 2440



                     UNITED STATES DISTRICT COURT
            NORTHERN DISTRICT OF TEXAS - FORT WORTH DIVISION

JOSEPH FRIEDHEIM,                           §
IASMIN FRIEDHEIM, and                       §
JF SOLUTIONS LTD.,                          §
     Plaintiffs/Counter-Defendants          §
                                            §
v.                                          §            Civil Action No. 4:20-cv-335
                                            §
THOMAS HOEBER and                           §
   Defendants/Counter-Plaintiffs            §
HÖEBER MEDIA, LLC,                          §
    Intervenor                              §


     PLAINTIFFS’ INITIAL DISCLOSURES PURSUANT TO RULE 26

TO: Defendants/Counter-Plaintiff Thomas Hoeber and Intervenor Höeber Media,
LLC, by and through their attorney of record, Brian Casper, via his email address,
brian.casper@klemchuk.com

Plaintiffs Joseph Friedheim, Iasmin Friedheim, and JF Solutions Ltd. serve these,
their disclosures pursuant to FED. R. CIV. PRO. 26(a)(1)(A).

                      NORRED LAW, PLLC

                      /s/ Warren V. Norred
                      Warren V. Norred, Texas Bar No. 24045094
                      wnorred@norredlaw.com
                      C. Chad Lampe, Texas Bar No. 24045042
                      chad@norredlaw.com
                      515 E. Border Street; Arlington, Texas 76010
                      Tel. (817) 704-3984; Fax. (817) 524-6686
                      Attorney for Plaintiffs

CERTIFICATE OF SERVICE - I certify that the above was served on all parties
seeking service in the instant case via the Court’s e-file system on May 27, 2020.

                      /s/Warren V. Norred




4:20-cv-335 – Plaintiff’s R26 Disclosures                                   PAGE 1 of 3
 Case 4:20-cv-00335-O Document 75-2 Filed 09/09/21        Page 3 of 4 PageID 2441



                                RULE 26(a) RESPONSES

(i) the name and, if known, the address and telephone number of each
individual likely to have discoverable information—along with the subjects of
that information—that the disclosing party may use to support its claims or
defenses, unless the use would be solely for impeachment;

       All parties named in the Original Complaint, as described in the Complaint
       as well as the following:

       1.   Kini Cassamo - knows of the authorship of the works and business.
       2.   Nuno Tuna Maldonado - assisted with digitizing the works.
       3.   Diana Jorge Trigo - industry leader in Portugal.
       4.   Courtney Meier - worked on JFS website.
       5.   Carrie Martin - worked on JFS website.
       6.   Roger Castillo - worked on JFS website.
       7.   Marina De Bras - owns Frutobidos.
       8.   Michael Felder - worked with Hoeber.
       9.   Christopher Titze - worked with Hoeber.

For more details, see (proposed) Third Amended Complaint.

Plaintiffs incorporate all individuals named by Defendants in their disclosures, and
any amendment, whether superseded or not.

(ii) a copy—or a description by category and location—of all documents,
electronically stored information, and tangible things that the disclosing party
has in its possession, custody, or control and may use to support its claims or
defenses, unless the use would be solely for impeachment;

       The items attached to the complaint as exhibits.




4:20-cv-335 – Plaintiff’s R26 Disclosures                                  PAGE 2 of 3
 Case 4:20-cv-00335-O Document 75-2 Filed 09/09/21       Page 4 of 4 PageID 2442



(iii) a computation of each category of damages claimed by the disclosing
party—who must also make available for inspection and copying as under
Rule 34 the documents or other evidentiary material, unless privileged or
protected from disclosure, on which each computation is based, including
materials bearing on the nature and extent of injuries suffered; and

       Plaintiffs seek economic damages for the failure to allow the subject
       lease to occur, plus damages pursuant to § 1983 and attorney fees. The
       expected total will be around $75k.

(iv) for inspection and copying as under Rule 34, any insurance agreement
under which an insurance business may be liable to satisfy all or part of a
possible judgment in the action or to indemnify or reimburse for payments
made to satisfy the judgment.

       None at this time.




4:20-cv-335 – Plaintiff’s R26 Disclosures                                PAGE 3 of 3
